


110 HR 3184 : Puget Sound Watershed Comprehensive

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 3184
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 31, 2007
			Received
		
		
			August 3, 2007
			 Read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		AN ACT
		To authorize the Secretary of Agriculture
		  to carry out a competitive grant program for the Puget Sound area to provide
		  comprehensive conservation planning to address water quality.
	
	
		1.Short titleThis Act may be cited as the
			 Puget Sound Watershed Comprehensive
			 Conservation Project Act of 2007.
		2.Comprehensive
			 conservation planning for Puget Sound area
			(a)In
			 generalThe Secretary of Agriculture shall carry out a
			 competitive grant program for the Puget Sound area to provide comprehensive
			 conservation planning to address water quality. The Secretary shall enter into
			 cooperative agreements with State and local governments, Indian tribes, or
			 non-governmental entities with a history of working with agricultural producers
			 to carry out projects under the program.
			(b)AssistanceIn
			 carrying out the program, the Secretary may—
				(1)provide project
			 demonstration grants, provide technical assistance and carry out information
			 and education programs to improve water quality in the Puget Sound area by
			 reducing soil erosion and improving sediment control; and
				(2)provide a priority
			 for projects and activities that directly reduce soil erosion or improve water
			 quality.
				(c)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary $5,000,000 for each of fiscal years 2008 through 2012 to carry out
			 the program.
			
	
		
			Passed the House of
			 Representatives July 30, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
